ACCEPTED
                                                                                             03-15-00489-CR
                                                                                                     7013994
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       9/21/2015 12:49:03 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK

          C ASE N UMBER 03-15-00489-CR
                                                                FILED IN
                                                         3rd COURT OF APPEALS
J ACK H AMILTON C ARR                                C OURT OF   A PPEAL
                                                              AUSTIN,  TEXAS
                                                                           S
                                                         9/21/2015 12:49:03 PM
               Appellant
                                                             JEFFREY D. KYLE
VS .                                         T HIRD D ISTRICT OFClerk
                                                                    T EXAS

T HE S TATE   OF   T EXAS                                     AUSTIN , T EXAS


      On appeal from the County Court at Law Number One
                             Hays County, Texas
                            Cause Number 100080




     M OTION FOR L EAVE TO W ITHDRAW




                                      M R . E LLIC S AHUALLA
                                      Counsel for Appellant
                                      State Bar Number 24057365
                                      600 W. 13th St.       Austin, Texas 78701
                                      ph (512) 921-8247     fax (512) 451-5882
                                      em ellic@sahuallalaw.com
             I DENTITY OF PARTIES & C OUNSEL
A p p e l l a t e Pa r t i e s
MR. JACK HAMILTON CARR                      T HE S TATE OF T EXAS
Appellant

Appellate Counsel
M R . E LLIC S AHUALLA                      T HE H ONORABLE W ES M AU
Counsel for Appellant                       Counsel for the State
State Bar Number 24057365                   State Bar Number 00784539
600 W. 13th St.       Austin, Texas 78701   712 S. Stagecoach Trail, Ste. 2057
ph (512) 921-8247     fax (512) 451-5882    San Marcos, Texas 78666
em ellic@sahuallalaw.com                    ph (512) 393-7600 fax (512) 393-7619
                                            em wes.mau@co.hays.tx.us
          M OTION FOR L EAVE TO W ITHDRAW
T O THE H ONORABLE C OURT:

        Ellic Sahualla (“Counsel”), counsel for the appellant (“Carr”), is moving
for leave to withdraw and would show the following:

Re l e va n t B a ck g r o u n d & G r o u n d s f o r W i t h d r awa l

The relevant background and grounds for withdrawal are described in detail in
the attached motion to withdraw filed with and signed by the trial court. In short,
however, Carr is in a dispute with the trial court over what documentation he
should be required to provide to prove he is indigent.

Carr has informed Counsel and the trial court (via affidavit) that he is indigent
and cannot afford an attorney or the appellate record. The trial court has
indicated it will not pay Counsel for appellate work or provide the record free of
charge without an IRS transcript covering the last several years from Carr, who
has refused to provide one because he believes he is being singled out to dissuade
him from pursing this appeal. Given this impasse, continued representation on
appeal would result in an unreasonable financial burden on Counsel.

Re q u i r e d C o n t e n t s

The following content is required by T EX . R. A PP. PROC. 6.5 (a):

(1) The current deadlines in this case are for the reporter’s and clerk’s records,
     which are due on September 28, 2015; should they be filed on that date,
     Counsel would expect Carr’s brief to be due on October 28, 2015. There are

     currently no settings in this case.

                                   Withdrawal, 03-15-00489-CR
                                          Page 1 of 3
(2) The party who Counsel wishes to withdraw from representing is Jack
      Hamilton Carr, whose last known address is 166 Plum Creek Lane in

      Dripping Springs, Texas 78620, and whose last known telephone number is
      (512) 214-0936.

(3) A copy of this motion was delivered to Carr by mailing it—both by certified
      and first-class mail—to him at his last known address.

(4) Carr was notified in writing of the right to object to this motion.

Ve r i f i c a t i o n

This motion does not need to be verified because the facts it depends on are
within the personal knowledge of Counsel, whose signature appears below.

P r ay e r

Counsel moves this court to grant this motion and allow Counsel to withdraw.

                                                                     R ESPECTFULLY,




                                             M R . E LLIC S AHUALLA
                                             Counsel for Appellant
                                             State Bar Number 24057365
                                             600 W. 13th St.       Austin, Texas 78701
                                             ph (512) 921-8247     fax (512) 451-5882
                                             em ellic@sahuallalaw.com




                                Withdrawal, 03-15-00489-CR
                                       Page 2 of 3
                  C ERTIFICATE OF S ERVICE
      I certify that on September 21, 2015, a true and correct copy of this

document was served on the Honorable Wes Mau (whose address is 712 S.
Stagecoach Trail, Ste. 2057, San Marcos, Texas 78666) through the electronic
filing manager.




                                          M R . E LLIC S AHUALLA
                                          Counsel for Appellant
                                          State Bar Number 24057365
                                          600 W. 13th St.       Austin, Texas 78701
                                          ph (512) 921-8247     fax (512) 451-5882
                                          em ellic@sahuallalaw.com




                             Withdrawal, 03-15-00489-CR
                                    Page 3 of 3
                                          CAUSE NO. 100080

THE S TAT E O F TEXAS                                                              COUNTY COURT

vs.                                                                                            AT LAW

J AC K HAMILTO N C ARR                                                         HAYS COUNTY, TEXAS

                                     MOTION TO WITHDRAW

TO THE HONORABLE JUDGE OF THIS COURT:

         Ellie Sahualla, trial counsel ("Counsel") for the defendant ("Carr"), wishes to withdraw from
the representation of Carr and would show the following:

I.       GROUNDS FOR WITHDRAWAL
         Counsel was appointed to represent Carr, who pursued a jury trial in this case. Carr was
convicted on July 8, 2015, and sentence was imposed in open court on July 30, 2015. At sentencing,
Counsel assisted Carr in informing the court that be wished to pursue an appeal and requesting
appointed counsel. The court instructed Carr to fill out a new application for an appointed attorney so
it could determine whether be was still indigent
         When Carr did, be was asked to provide an Internal Revenue Service transcript showing the
last several years of his income for verification purposes. Carr refused, believing other applicants were
not asked for such verification and that he was being singled out to dissuade him from pursuing an
appeal. In light of the situation, Counsel timely filed a notice of appeal on August 4, 2015 and docketed
the case with the Third Court of Appeals sbordy thereafter to protect Carr's interests.

         No court appointed attorney--Counsel or otherwise--bas been provided for Carr as of this
filing. Counsel is qualified and willing to accept appointment to pursue an appeal in this matter.
However, even if Counsel were to accept the case pro bono, Counsel is (naturally) unwilling to pay for
the record out of pocket, so further representation would result in an unreasonable financial burden
on CounseL

II.      LEGAL STANDARDS
         Generally, a lawyer may withdraw if "the representation will result in an unreasonable financial
burden on the lawyer." TEX. DISCIPLINARY R. PROF'L CONDUCT 1.15 (b)(6). A lawyer may also
withdraw for any other good cause shown. Id. (b)(7). After withdrawal, the lawyer "shall take steps to
the extent reasonably practicable to protect a client's interests." Id. (d).

        An attorney appointed to represent a client in a criminal case must "represent the defendant
until ... appeals are exhausted, or the attorney is permitted or ordered by the court to withdraw as
counsel ... after a finding of good cause is entered on the record" TEX. CODE CRIM. PROC. ANN.
art 26.04 0)(2) (West 2006). If a defendant is not otherwise represented on appeal and wishes to pursue
one, appointed trial counsel must "assist the defendant in requesting the prompt appointment of


                                              Motion to Withdraw
                                                  Page 1 of 2
replacement counsel" before withdrawing, and if appellate counsel is "not appointed promptly (trial
counsel must] file a timely notice of appeal." Id. (j)(3).

III .   PRAYER
         Counsel moves this court to grant this motion and allow Counsel to withdraw from the
representation of Carr.

                                                                                         R ESPECTFULLY,




                                                                   H'iuc   s:&uALLA
                                                                   Counsel for the Defendant
                                                                   State Bar Number 24057365
                                                                   600 W. 13th St.    Austin, T exas 78701
                                                                   ph (512) 921-8247 fax (512) 451-5882
                                                                   em ellic@sahuallalaw.com




                                                                   APPROVED AS TO FORM:




                                                                         HAMILTON CARR
                                                                      fendant




                                     CERTIFICATE OF SERVICE
         I certify that a true and correct copy of this document was served on the Hays County
Criminal District Attorney's Office in person on September 17,2015.




                                                                   Counsel for the Defendant




                                              Motion to Withdraw
                                                  Page 2 of 2
                                       CAUSE No.      100080

THE STATE OF TEXAS                                                                COUNTY COURT

vs.                                                                                            AT LAW

JACK HAMILTON CARR                                                         HAYS COUNTY, TEXAS

                           ORDER ON MOTION TO WITHDRAW

        After considering the motion to withdraw filed in this case, this court is of the opinion that it
should be:

       ';Ill- GRANTED, and it is ordered that Ellie Sahualla has withdrawn from the representation of
             the defendant and is no longer the defendant's attorney of record in this case.

        0    DENIED, to which the defendant and defense counsel object.




        Signedon4+                                  '2015.